Attachment to Advisory Action

Applicant's amendment filed on 09/14/2021 has been fully considered and the amendment has been entered. However, the claims are not allowable for the following reasons.
Applicant argues that Kydonieus is directed to an article useful for administration of a pharmacologically active substances transdermally while applicant seeks to provide plasticized vinyl films useful in graphics and wall covering applications having superior flexibility, conformability, high tensile strength, good elongation and durability. However, it is noted that there is nothing in the present claim that recites the claimed laminate is useful in graphics and wall covering applications. Claim 7 broadly recites a laminate comprises a vinyl film with a layer of PSA which is also disclosed by Kydonieus in view of Frenkel as explained in the previous office action. Further, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the combination of Kydonieus and Frenkel is improper because Kydonieus is in a completely different field of endeavor. However, it is noted that Kydonieus is drawn to a multilayer laminate and Frenkel discloses PVC films and sheet widely use in several different applications. Further, applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787